Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 1 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 2 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 3 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 4 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 5 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 6 of 7
Case 19-71091-JHH13   Doc 2    Filed 07/03/19 Entered 07/03/19 11:04:36   Desc Main
                              Document      Page 7 of 7
